OFFICE   OF   THE   ATTORNEY     GENERAL     OF TEXAS
                                 AUSTIN
CROYERSELLERS
ATroRNCI
       GENERAI.




                                           p o urlr r lr tmee
                                                            la
                                              lg 81 rth
                                          c uls       Aret
                                          w Jukmt1
                                                8 ufo r

                        erllmrrt’ I claln    lg8lMt    the Tata
                        d 18 r&e t0 8trld Up ,lll Of OUZ’

              Ple*M
                refer
                        lwbe   liable aad our SmUl-k~
                         l 1088 af 80~~81 thou8uH dOl-
      -8.                     to:

           Qlxlw Bill Xumher 686, Chapter 431, Of the
      fkb6ral hW8 of the 47th bg;i8btW8,   Re$ul-  S88-
      81~ vhioh read8 a8 fOllOW8t~
                          -



                                                           189




      %P. Wee Xatlw      18 am lti &r bun fcu we
thr;o.fouryMrre8ployodb        the hxaa8kta        park8
Board 88 lr lur g aOrf TJ& r zt&e     ?ark lr sb ORU~tO*
the Tour bt*te Park CoooO881088 for t4 Beard.
biX. kti8. FOOO1V88 L S8b3ll,(lfi-&$)      g6rCmtw8
of a4 net profit earned by Tyler #Hate Puk Cofh
00081OW.




lQf~ ofu
i8tlQg1 0

*to.,-%
          a&wet
         th 0COUW88iOn
PWk d0O8 oat QOQ8titUtO
              thWdOr8,
                           btildiQ8
     'Our cnxt contrntloa i8 that

                         & C6bar8t,
                                     under   the uord-
                   fur la y,th ef8Ct 8itWtiOa lX-
                                    Of mler sta te
                                      r00f 8-d*&
                          00 tti 8h0Uld Mt. b@tn
                                                                                                 190   --‘-

HoWPablo Freak D. Quinn, page J


         assessid. 10                  this    oom8otloo             we olte~the




                  @mm amaitbe    doolded that the hot
         8ltwtioD             lXl8tlq
                            10 t&8 weaeS8loe balldl~+#of
         9yle~ State Perkdoer come rltbh   the ruriq  of
         the 88buet               tu     tv,    we rtill      oorrteod   tht    the
       'hur         ?aQks Boarrl18 eot llablo ioP the 8.0
                   Mato
         8emmeat.               FedenlOo*6rruPlsmthas
                                Althuu&hthe
       arwrs8d8tate&eaokrfo         V8rlou8tamI, thlr
       mm based oa a p~opdetar~ Wtlrltf     of the Stnto
       a8 dlrtlogul8hed from a gorePnaeata1 fueatloa.
       Ia thl8  ooaaeotloa, ma     alto ths case of State
       ve Bcumum, ill 8. Y.        347, la reed       to the
       luwtloe of the opemtloa of a State Park.
                  "Ware            ~~lthrubaittlng6erteta~ldsace
                          t     00~     omteet~oa     that     I&.   IUke   Wlltlao   18
                       ape        or tha 90u.       Stab   P&C8 J3oud, aed,
         there~aro,             net     pwroa811      liable for the pcbymeat
         OS tbs        dbaret           tu.     Ra8i owd 18 a aoetrbat‘; a
       bead, and aa oath of oiiloo,  oomrlag l&, Matim
       l8 e&r.takep aad park Irslrgo~ ai TyllrsState Psrk
       md Tyler btato PIpk Co~e8sloas. ”
          If6hevo very OUCfull~ eooSlde~6d JOtp titter, ta-
cptaer with t4 psrtlaeot paper8 whlah you sent u8 la OOMOO-
t1oo r1th 8ama.
                  Ye have llro road the luthOrltke8 altsd by 70% W
-1 1l8 ot&err.

                  It     18 ow           Ud@#errt that the 848~88Mllt =de               by tbs
"UectOQ           of fnkrru             3 Revenue    of the     Unitsd      St8te8,   Uid   Of
*uch      ‘YOU coagbla, 18 Uufpl  aad that                           (LO 8~8~088f\ll def*aw
“ad       b4 ad. fbreto   11%the COWt8.
                  'Pit& 26, sectloa 1700 (e) of the united State8 cob
++‘“tWid          formrly provided:
xon0?&ble       Brank     D. Quinn,       pg@ 4



                   ‘fh esh
                         r ob ll
                              b c lei& d,
                                       lse88ed,eol&ated
      &t&dpld        - a t@% of 086 W OM-~BI.S
                                             cent8 for each
      t68 Coat8         Or     fPMtlo8    thereof      of the amount paid
      for adm%88loa to any public                    perfornnaee fog poflt


      86QVi00~ OF ~~0~160;                      th@MOUitt          pItidfOQ SWh
      a&8i88108 to bo domod                twenty ger cents of
                                           to   be
      thOiOOt            *id  fOQ Y6fQOShlWt, SWViOO, Md M@Q-
                     .   VheP6 the Saopat ~ld'for  b43ti8cliOn
      18   f&fly      00&S      OF bS8,     80   tU       r&l1         b0 @WCd.'

                Tb    0~8C80it4db~yCuwue                         iatergnt4tlCEs of Oh0
&IVkbovo queted.               me7 pointed        ant     tint      ure Cenlse of food
ia th eS                                     OU$$tWPfa Idexpected
                      ld With th 6M a O8$ Ot+i@
br the prtron8 of hot018 of the                  Cbnr8CtOr thm0 iavolved             did
aot eolr8tltUtO a eatertalolarat                 vithls          the   aontempUtlopi of
lM.    %!h@8nmadrsent8t0 8Cib 0CCtim SP@ Pe8pOQ8iVe t0 thCSC
drai81OM, qtd           th6t    8eetion    now read88
Boaorabla Ihnk                D. ama,         m          s


            The operationdescribed by you appear@ to coma
8quarely vithln   t4m raope of th18 rctioa.
      :
          Furtbm, we are of the opieion tbt the exabnptiw
from Hatloml texetion,uhleh ardlnerily    lttec h e
                                                  to r State
ageuoles and in8trumentclitle8, rould afford M defenee under
the Sects outllmd in your letter.   A6 eeld by the United
state8 8upraas            Coat,         la South Carollm v. U.S., 199 U.S. 437,
at 461s
          “The exeaptloa of state agencb8 urd lnrtrb
     mentalltle8from Matlonal tkxatlon 18 limited to
     those uhloh are of a StPiCtly governm8atalohcraa@-
     or, and does sot extend to thoee vhfoh are ured by
     the State la the oerrylng o-nof am ordlaary private
     bU8i.M88.

             .
                  .   .   .    .

             whenever                & stat@ O-8                 llrI bLUinc88 uhlch
     18    Of a pFiVat@               MtUP6       thEt       bU8laeSB  18 Rot With-
     drawn from the tulng                       power of the Bbtlon.*
             Hot6 818o               thl8   lmguaga, la Helverla$ v. Pouer8, 293
U.S. 214,    8t 2272
             l
                                   the atate,      vlth       it8 OUR cOaceptlon of
     publLc*a&tage,                     18 UIldePt&iQg8 bU8irre88 @Qt@r-
     p ?ln        o f l 8Ort          that i8 nomlly  within the reach
     of tlm federal                  tulng power mad 28 dl8tiQCt from
     t&     U8lu1
               gOV@Prrp*QttifUQUttOkN8 thrt u?8 Lapuol,
     frw  federal tsutlon ln order to edegwd      the
     eeae8eery independeaoe of the  State.”
          SIaU.ar holdlqgr are: lielverlugv. Pherrell,303 U.S.
21LliAllen v. Regent8, 304 U.S. 439.
          Ii* thereforeraepeatfull~ advIse that the tax ln-
gulred about by you 8hould be pid.
                                                                    Very   truly yours